Citation Nr: 0703847	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to the veteran's service-
connected low back disability.

2.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

4.  Entitlement to vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to August 1991, 
and Army National Guard service from May 1990 to May 1995, 
which included active duty for training from May 15, 1993 to 
May 29, 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2003 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (the RO).

Procedural history

The veteran was initially granted service connection for a 
low back disability in a July 2002 rating decision.  A 20 
percent disability rating was assigned.  

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for a depressive disorder, 
claimed as secondary to his service-connected back disorder.  
Three months later, in August 2002, the veteran requested an 
increased rating for his back disability and entitlement to 
TDIU.  The January 2003 rating decision denied all three 
claims, and the veteran appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Coincident with the hearing, the veteran 
moved to advance his case on he Board's docket.  Taking into 
consideration the veteran's manifest financial hardship and 
ongoing bankruptcy proceedings, his motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2006).  

Following the hearing, the Board remanded all three claims to 
the Appeals Management Center (AMC) for the purpose of 
ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), obtaining the 
veteran's vocational rehabilitation file, and affording the 
veteran a VA psychiatric examination.  After the additional 
development requested by the Board was completed, the AMC 
denied each of the three aforementioned claims in a September 
2006 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.

Issues not on appeal/Clarification of issues on appeal

As noted in the Introduction of the Board's November 2005 
remand, the veteran has during the course of the instant 
appeal submitted various correspondence requesting service 
connection for hypertension and a right leg disorder (to 
include the ankle, knee, and hip disabilities).  There is, 
however, no rating action in the record reflecting the RO's 
adjudication of these claims.  Consequently, they are 
referred to the RO for appropriate adjudication or other 
consideration.

The Board further notes that correspondence and statements 
from the veteran reflect that he was at some point pursuing a 
claim for Chapter 30 educational benefits.  A March 2004 
letter from the RO to the veteran's senator reflects that the 
RO issued a statement of the case (SOC) as to this claim in 
January 2004, and that the veteran would have an opportunity 
to respond to the statement of the case.  A copy of this SOC 
is not in the claims folder or the vocational rehabilitation 
folder, and the record otherwise does not permit the Board to 
conclude that it currently has jurisdiction over this issue.  
Consequently, the issue of entitlement to Chapter 30 
educational benefits is also referred to the RO for 
appropriate adjudication or other consideration.

Other procedural matters

The Board has also considered whether the veteran's August 
27, 2002 statement, which the RO construed as an increased 
rating claim, can be considered a notice of disagreement to 
the July 2002 rating decision (which initially granted 
service connection for a low back disability and assigned a 
20 percent rating), as it was received within one year of 
that decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.302 (2006).

The August 27, 2002 statement, however, did not mention the 
January 2002 rating decision, and did not in any way express 
a desire for appellate review.  See 38 C.F.R. § 20.201 
(2006).  Although cognizant of the fact that it must 
liberally construe statements from claimants, see EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), the Board finds that 
the veteran's August 27, 2002 statement was properly 
construed by the RO as a new claim.  That statement was not a 
notice of disagreement with respect to the July 2002 rating 
decision, since no disagreement therewith was in fact 
expressed by the veteran.  See Brannon v. West, 12 Vet. App. 
32 (1998) [although the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant].

The issue of entitlement to Chapter 31 vocational 
rehabilitation benefits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.  The procedural history associated with the 
veteran's vocational rehabilitation claim will be discussed 
below in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record reveals that the veteran's depressive disorder is 
unrelated to his service-connected low back disability.

2.  The veteran's service-connected low back disability is 
manifested by complaints of pain and moderate limitation of 
forward flexion to 45 degrees.

3.  The evidence does not show that the veteran's low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

4.  The veteran's only service-connected disability is his 
service-connected low back disability, currently evaluated as 
20 percent disabling.

5.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected low back 
disability, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for a depressive disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  The criteria for an increased disability rating for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237 and 5243 (2006).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  




The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2002, June 2003, January 2006, 
and July 2006 which were specifically intended to address the 
requirements of the VCAA.  The August 2002 letter from the RO 
specifically notified the veteran that to support a claim for 
secondary service connection, the evidence must show a 
"physical or mental condition" and a "relationship between 
your claimed condition and your service-connected condition" 
(emphasis in original).  The January 2006 letter further 
informed the veteran that to "establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse."  The same letter instructed the veteran 
that to substantiate his TDIU claim, the evidence must show 
"that your service-connected disabilities are sufficient, 
without regard to other factors, to prevent you from 
performing the mental and/or physical tasks required to get 
or keep substantially gainful employment."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the January 2006 letter instructed the veteran 
to "[c]omplete, sign and return a VA Form 21-4142, 
Authorization and Consent to Release Information to [VA] for 
each non-VA doctor or medial care facility that treated you . 
. . [y]ou must include the complete name and address of each 
doctor or medical facility and the appropriate dates of 
treatment so that we can request your records."  With 
respect to VA medical records, the January 2006 letter 
advised the veteran that if "you have recently received 
treatment at a [VA] facility or treatment authorized by [VA], 
please furnish the dates and places of treatment . . . [w]e 
will then obtain the necessary reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2006 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with complete notice of the VCAA prior to the 
initial adjudication of his claims.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the August 2002, 
June 2003, January 2006, and July 2006 VCAA letters.  His 
claims were then readjudicated in the September 2006 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), and (2), veteran status and 
existence of disability are not at issue.  Moreover, as 
explained above, the veteran was informed of the evidence 
needed to substantiate elements (3) and (4), the relationship 
between his psychiatric disability and service connected back 
disability and the degree of such disability, by way of the 
August 2002, June 2003, January 2006, and July 2006 VCAA 
letters.  The veteran was also informed of the evidence 
needed to substantiate the earliest possible effective date 
for his claims in the July 2006 VCAA letter.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA outpatient treatment records, treatment records 
from the Georgia Regional Hospital and J.K., M.D., workers' 
compensation records from the State of Georgia, vocational 
rehabilitation records, the November 2002 statement of J.W., 
M.D., and the report of multiple VA examinations.  The 
veteran has not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim and was given the opportunity to present testimony at a 
personal hearing before the undersigned in October 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to he veteran's service-
connected low back disability.

The veteran seeks service connection for a depressive 
disorder and essentially contends that his service-connected 
low back disability led to this condition.  The veteran has 
not suggested that his depressive disorder had its genesis in 
service or is otherwise directly related thereto.  Instead, 
the veteran appears to limit his arguments to secondary 
service connection.  The Board will do likewise.  In any 
event, service medical records are completely negative for 
complaint, treatment, or diagnosis of a depressive disorder 
or any other psychiatric disability.  The medical record 
reveals that the initial diagnosis of depression came several 
years after the veteran's discharge from active duty.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  With respect to secondary service connection, 
an analysis similar to the Court's decision in Hickson 
applies.  There must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The medical record is replete with diagnoses of a depressive 
disorder and dysthymia.  The first Wallin element has clearly 
been satisfied.  The veteran is also service connected for a 
low back disability, thereby satisfying the second Wallin 
element.

The crucial element in the instant case is the final Wallin 
element, that of medical nexus.  The Board remanded the case 
in November 2005 in large part to obtain a medical opinion 
addressing the nexus question.  As a result of the Board's 
remand, a VA psychiatric examination of the veteran was 
conducted in July 2006.  

The July 2006 VA examiner determined that the veteran's 
depressive disorder was "less likely as not related to his 
service-connected lumbosacral pain."  Instead, the examiner 
opined that the veteran's depression was the result of "his 
having problems in interpersonal relationships, financial 
problems, and maladaptive behavior patterns."  These 
symptoms, the examiner concluded, were in turn the product of 
a personality disorder with narcissistic and borderline 
features.  Governing regulations, however, provide that 
personality disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c), Part 4, § 
4.9 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Service connection is 
therefore not warranted for either personality disorders or 
any psychiatric disability resulting therefrom, such as the 
veteran's depressive disorder.  

Although the March 2004 VA orthopedic examiner suggested that 
the veteran was "angry and depressed" as a result of his 
back pain, he stopped short of stating that such pain was the 
cause of the veteran's depressive disorder.  In any event, to 
the extent that the March 2004 VA examiner's statement can be 
read as a positive nexus opinion, it is of little probative 
value when compared to the remainder of the medical evidence, 
particularly the July 2006 examiner's report.  Unlike the 
July 2006 examiner, the March 2004 examiner did not provide 
any explanation or underlying rationale for his conclusion.  
More importantly, the March 2004 examiner did not discuss the 
role the veteran's other nonservice-connected psychiatric 
disabilities (and in particular his personality disorder) 
played in his overall psychiatric disability picture.  Minus 
such discussion, the March 2004 examiner's passing comment is 
of little probative value.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  Moreover, any psychiatric 
diagnosis or etiological determination made by the March 2004 
VA examiner, who appears to be a general practitioner or 
orthopedics expert, would be less probative than the negative 
nexus opinion of the July 2006 examiner, who appears to be a 
psychiatrist.  See generally Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

The only other evidence in the claims file serving to link 
the veteran's depressive disorder to his low back disability 
emanates from the veteran himself.  It is now well settled, 
however, that lay persons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements regarding 
medical nexus therefore do not constitute competent medical 
evidence and are lacking in probative value.

Throughout the pendency of this appeal, the veteran has been 
accorded ample opportunity to furnish medical evidence 
relating his depressive disorder to his service-connected low 
back disability.  Several VCAA letters admonished him of the 
need to submit such evidence.  Yet despite these warnings, 
the veteran has failed to either submit medical evidence 
establishing such relationship or to authorize VA to obtain 
the same.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
[holding that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, [s]he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence"].

The law clearly provides that claimants in the VA system have 
"the responsibility to present and support" their claims.  
See 38 U.S.C.A. § 5107(a) (West 2002).  In the instant case, 
the veteran has failed to provide evidence demonstrating that 
his depressive disorder is the product of his back 
disability.  The competent medical evidence which is of 
record reflects that no such relationship exists.

Therefore, in the absence of evidence of a causal 
relationship between the veteran's depressive disorder and 
his service-connected low back disability, Wallin element (3) 
has not been met and the veteran's claim fails on this basis 
alone.  The benefit sought on appeal is accordingly denied.





2.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling.

Pertinent Law and Regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  Specific diagnostic codes will be 
provided below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The veteran filed his increased rating claim for his service-
connected low back disability in August 2002.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003.  The Board will therefore evaluate the veteran's 
service-connected low back disability under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated under former Diagnostic Codes 5292 and 5295 as 20 
percent disabling.  For reasons explained in greater detail 
below, the veteran's low back disability may also be rated 
under former Diagnostic Code 5293 and current Diagnostic Code 
5243.

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).

Former Diagnostic Code 5293 [intervertebral disc syndrome], 
provided the following levels of disability:

60% Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief. 

40% Severe; recurring attacks with little intermittent 
relief. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Codes 5292 
and 5295.  He essentially contends that the symptomatology 
associated with his back disorder is more severe than is 
contemplated by the currently-assigned rating.  In 
particular, he asserts that pain associated with his service-
connected back disability limits his functioning at work and 
elsewhere.

Assignment of diagnostic code

As noted above, the veteran's service-connected low back 
disability has been evaluated under former Diagnostic Codes 
5292 and 5295 as 20 percent disabling.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate diagnostic codes for 
evaluation of the disability are the codes code it is 
currently rated under, Diagnostic Codes 5292 and 5295.  
Diagnostic Code 5292 is appropriate as that diagnostic code 
provides rating criteria for limitation of lumbar spine 
motion.  Such is one of the primary manifestations of the 
veteran's back disability.  Diagnostic Code 5295 is also 
appropriate as it pertains specifically to the disability for 
which the veteran has been service-connected, namely 
lumbosacral strain.  

Revised Diagnostic Code 5242 is also for application in this 
case because it too provides rating criteria for lumbosacral 
strain.  In any event, under the revised criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has also considered rating the veteran's low back 
disability under former Diagnostic Code 5293 and current 
Diagnostic Code 5243, which provide rating criteria for 
intervertebral disc syndrome.  Such diagnostic codes are 
applicable in this case, as the March 2004 VA examiner has in 
fact provided an intervertebral disc syndrome diagnosis.  The 
medical record also contains diagnoses of a herniated disc 
with occasional radicular pain.  Accordingly, former 
Diagnostic Code 5293 and revised Diagnostic Code 5243 are 
applicable.  

Schedular rating

(i.) The former schedular criteria

To obtain the next highest rating under former Diagnostic 
Code 5292 (40 percent), "severe" limitation of lumbar spine 
motion must be demonstrated.  In the instant case, it has not 
been.  The most restricted limitation of motion measurements 
of record are those found in the March 2004 VA examination 
report.  This examination revealed forward flexion to 45 
degrees, extension to 45 degrees, lateral flexion to 45 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
These measurements are congruent with normal rotation and 
greater than normal lateral flexion and extension.  See 38 
C.F.R. § 4.71a, Plate V (2006) [noting normal lateral 
flexion, extension, and rotation to be from zero to 30 
degrees].  As such, these measurements hardly equate to 
"severe" limitation of motion.  Moreover, the veteran's 
forward flexion of 45 degrees represented half of the normal 
90 degrees.  Id.  Because forward flexion has been measured 
as exactly half of normal, the Board finds that such is 
congruent with "moderate" limitation of motion.  Because 
"severe" limitation of motion has not been demonstrated, 
former Diagnostic Code 5292 does not avail the veteran.

A higher disability rating is also not warranted under former 
Diagnostic Code 5295.  As noted above, to obtain the next 
highest rating under this diagnostic code, the following must 
be demonstrated: listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Listing of the whole spine has not been demonstrated.   To 
the contrary, the March 2004 examiner noted that the 
veteran's posture was within normal limits.  Moreover, none 
of the veteran's VA examinations or outpatient treatment 
records indicate the presence of a positive Goldthwaite's 
sign or abnormal mobility on forced motion.  Moreover, marked 
limitation of forward bending or loss of lateral motion has 
not been demonstrated.  As noted above, forward bending on 
examination in March 2004 was to at least 45 degrees, or 
exactly half of normal, which is simply not consistent with 
"marked limitation of forward bending."  At most, this is 
indicative of moderate limitation of forward bending.  
Additionally, lateral motion has consistently been at the 
normal level or beyond and no joint space narrowing has been 
identified.  Accordingly, a rating in excess of 20 percent is 
not warranted under former Diagnostic Code 5295.  

The Board has also considered whether a higher rating is 
warranted under former Diagnostic Code 5293.  To obtain the 
next highest rating under his diagnostic code, severe 
recurring attacks with little intermittent relief must be 
shown.  Here, they have not been.  While the veteran reports 
severe back pain almost constantly and suffering from 
"incapacitating episodes" as often as seven times per 
month, such has not been objectively demonstrated.  
Outpatient treatment records reveal only scattered treatment 
for back pain.  Although back pain is often mentioned in the 
treatment records, such is usually by way of history only, 
with no active treatment program, physical therapy, or 
surgery discussed.  More importantly, outpatient treatment 
records do not mention a single incapacitating episode and do 
not reflect a single instance of physician-prescribed bed 
rest.  It also appears that the veteran's back disability has 
not required any emergency room visits or inpatient stays.  
As noted above, range of motion even with pain has 
consistently been within normal limits with regard to 
extension, rotation, and lateral flexion.  Forward flexion 
has revealed only moderate impairment.  

Given the veteran's range of motion measurements, his lack of 
emergent (or even regular) treatment for his back disability, 
and the lack of evidence of incapacitating episodes or 
physician-prescribed bed rest, the Board does not believe 
that severe, recurring attacks with only intermittent relief 
have been demonstrated.  A higher rating under former 
Diagnostic Code 5293 is not warranted.

(ii) The current schedular criteria

As discussed above, the General Rating Formula for Diseases 
and Injuries of the Spine is applicable in the instant case.

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, the most restricted 
measurement of forward flexion was exhibited by the veteran 
at the March 2004 VA examination, at which time he was only 
able to flex his lower back joint to 45 degrees.  This 
measurement falls well short of the limitation of motion 
required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The medical evidence of record fails to demonstrate 
the presence of any ankylosis, favorable or unfavorable.  
VA examination has shown that the veteran is able to forward 
flex the thoracolumbar spine to at least 45 degrees.  Because 
the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.  In any event, the March 2004 VA examiner specifically 
indicated that ankylosis was not present.

Moreover, the veteran has not exhibited any neurologic 
impairment stemming from his low back disability which would 
necessitate a separate disability rating.  Although the 
record reveals occasional radicular pain into the right lower 
extremity, the March 2004 VA examiner noted that motor and 
sensory function were within normal limits.  Knee and ankle 
jerk were both present.  Moreover, neither bladder and bowel 
dysfunction nor foot drop have been identified, and loss of 
strength in the lower extremities has not been reported.  
Outpatient treatment records contain similar findings.  

[Although the March 2004 examiner suggested that the 
veteran's back disability led to erectile dysfunction, Note 1 
under the revised spine regulations only calls for a separate 
rating when such can be evaluated under "an appropriate 
diagnostic code."  There is not, however, a diagnostic code 
for erectile dysfunction.  While entitlement to special 
monthly compensation for loss of use of a creative organ 
might possibly be for consideration, such is beyond the scope 
of Note 1 and the increased rating claim here on appeal.  In 
any event, VA outpatient treatment notes suggest that the 
veteran's erectile dysfunction is the product of his 
hypertension medication, and not his back disability.  To the 
extent, however, that the veteran wishes to pursue a special 
monthly compensation claim, he should contact the RO.]

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
veteran.  To obtain the next higher rating (40 percent) under 
the revised schedular criteria for intervertebral disc 
syndrome, the veteran would have to suffer from 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  
Furthermore, such episodes would have to accompany physician-
prescribed bed rest and treatment.  See id. at Note 1.  As 
explained above in connection with former Diagnostic Code 
5293, the veteran has never been prescribed bed rest by a 
physician for his low back condition.  Thus, he is not 
entitled to a higher disability rating under current 
Diagnostic Code 5243.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  

While the March 2004 VA examiner noted that there was 
additional range of motion limitation due to pain fatigue, 
weakness, lack of endurance, and incoordination (with pain 
having the major functional impact), the examiner also noted 
that such pain did not begin until 30 degrees of rotation and 
lateral flexion (bilaterally), and until 45 degrees of 
extension and forward flexion.  Even using the measurements 
at which pain begins, lateral flexion and rotation would 
still be congruent with normal movement and extension would 
be above normal.  Again, forward flexion would be at least 
half of normal and inconsistent with that required for a 
higher rating.

Furthermore, although pain on repeated flexion of the lumbar 
spine and flare-ups (although not incapacitating) have been 
noted, such are contemplated by the 20 percent rating already 
assigned.  The Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The current 20 percent rating 
adequately compensates the veteran for any functional 
impairment attributable to his low back disability which, as 
discussed above, includes episodes of pain and limited 
motion.  See 38 C.F.R. § 4.1, 4.10 (2006).

Extraschedular consideration

In the April 2004 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and the veteran has been 
similarly unsuccessful.  The record does not show that the 
veteran has required frequent hospitalizations for his low 
back disability.  To the contrary, it does not appear from 
the record that he has been hospitalized for this condition 
since the initial injury.  All treatment has been conducted 
on an outpatient basis, and then only sporadically.  

With respect to employment, the Board acknowledges a November 
2002 statement from J.W., M.D., to the affect that the 
veteran's physical disability makes it difficult for him to 
find steady employment or attempt physical labor.  As 
discussed above, however, the veteran's back disability has 
been productive of only moderate limitation of motion, even 
when taking into consideration pain on repeated use.  
No objectively demonstrated incapacitating episodes have been 
identified, nor has emergent or even regular treatment.  Even 
more importantly, the veteran's vocational rehabilitation 
records reflect that his personality disorder, and not his 
back disability prevent his employment.  These records 
repeatedly note the veteran's hostility and paranoid behavior 
toward supervisors and coworkers, his persistent tardiness, 
refusal to follow instructions, and disinclination to 
actively participate in any work training program.  His back 
disability by contrast is rarely, if ever, mentioned.  Even 
Dr. J.W. acknowledged that the veteran's psychiatric 
disability plays a significant role in his employment 
difficulties.  

While the Board has no doubt that the veteran's back 
disability can cause pain an prevent him from performing work 
which is physically demanding, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such is specifically contemplated in the assigned 
20 percent rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
The record does not, however, demonstrate that the veteran is 
incapable of less physically-demanding work.  

In short, the evidence does not support the proposition that 
the veteran's service-connected low back disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

The veteran further contends that his service-connected 
disability precludes employment.  He thus seeks TDIU.

Pertinent Law and Regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2006).

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2006).

Analysis

As discussed in the law and regulations section immediately 
above, TDIU may be awarded on a schedular or an 
extraschedular basis.

Schedular basis

Service connection is currently in effect for a low back 
disability, evaluated as 20 percent disabling.  No other 
disability is service-connected.  Thus, the veteran fails to 
meet the schedular criteria for entitlement to TDIU.  See 38 
C.F.R. § 4.16(a) (2006) [noting that if there is only one 
service-connected disability, it must be ratable at 60 
percent or more for TDIU to be considered on a schedular 
basis].

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially-gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra.

The Board again notes that entitlement to TDIU on either a 
schedular or extraschedular basis requires that 
unemployability be the result of service-connected disability 
only.  See 38 C.F.R. § 4.16 (2006).  In the instant case, 
it appears that it is the veteran's nonservice-connected 
psychiatric disabilities (particularly his personality 
disorder) which serve as his primary roadblock to maintaining 
employment.  As discussed above, the veteran's vocational 
rehabilitation records repeatedly note his easy frustration, 
hostility toward supervisors, persistent tardiness, 
suspiciousness of coworkers, refusal to complete assigned 
tasks, and his complete lack of interest in completing any 
employment training in a work-like setting.  The same records 
do not, however, indicate that the veteran's service-
connected back disability was the cause of any on-the-job 
problems.  Interestingly, they do contain the veteran's own 
report of quitting or being fired from several positions due 
to conflict with supervisors or simply "not liking the 
job."  Again, little reference is made to his back 
disability.

The Board again acknowledges the November 2002 statement from 
Dr J.W. to the affect that the veteran's physical disability 
makes it difficult for him to find steady employment or 
attempt physical labor.  As discussed above, however, the 
veteran's back disability has been productive of only 
moderate limitation of motion, even when taking into 
consideration pain on repeated use.  No objectively 
demonstrated incapacitating episodes have been identified, 
nor has emergent or even regular treatment.  While the Board 
has no doubt that the veteran's back disability can cause 
pain and prevent him from performing work which is physically 
demanding, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  The 
record does not demonstrate that the veteran is incapable of 
less physically-demanding work.  

Because the veteran's service-connected low back disability 
does not preclude employment, entitlement to TDIU is not 
warranted.  The benefit sough on appeal is accordingly 
denied.


ORDER

Service connection for a depressive disorder is denied.

Entitlement to an increased rating for a low back disability 
is denied.

Entitlement to TDIU is denied.


REMAND

4.  Entitlement to vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code.

The veteran also seeks vocational rehabilitation benefits and 
contends that achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to Chapter 31 benefits.  
A September 2004 rating decision, however, determined that 
"it was not feasible to expect that [the veteran] could 
expect to participate in competitive employment."  Chapter 
31 benefits were accordingly discontinued.  An additional 
rating decision sent to the veteran in October 2004 again 
notified him that his Chapter 31 benefits had been 
discontinued.  Both the September 2004 and October 2004 
rating decisions contained attachments notifying the veteran 
of his appellate rights.

The veteran did indeed appeal this denial and has forwarded 
the RO various correspondence disagreeing with the 
feasibility determination and discontinuance of Chapter 31 
benefits.  See, e.g., VA Form 21-4138, dated October 8, 2004 
[which the veteran styled a "Notice of Disagreement: for Voc 
Rehab"].  A SOC regarding this issue, however, has yet to be 
sent to the veteran.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) for issuance of a SOC.

Accordingly, this case is REMANDED to the VBA for the 
following action:

After completing any development action 
it deems appropriate, VBA should 
readjudicate the veteran's claim of 
entitlement to vocational rehabilitation 
benefits under the provisions of 
Chapter 31, Title 38, United States Code.  
If the decision does not result in a 
complete grant of the benefit sought, VBA 
must issue a SOC.  The veteran should be 
advised of his appeal rights.  If an 
appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


